Case: 12-60045     Document: 00511977538         Page: 1     Date Filed: 09/06/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 6, 2012
                                     No. 12-60045
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MILTON GONZALEZ,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                         Department of Homeland Security
                                   No. A097 518 589


Before DAVIS, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
        Having reentered the United States illegally after being removed, Milton
Gonzalez petitions for review of the Department of Homeland Security’s (DHS)
order reinstating its 2005 order removing him to Belize.                     See 8 U.S.C.
§ 1231(a)(5); 8 C.F.R. § 241.8. Gonzalez challenges the DHS’ determination that
he failed to show he reasonably feared persecution or torture upon returning to
Belize because of his political activities and opinions. Because he failed to show
a reasonable fear of either, Gonzalez was ineligible to apply for withholding of

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-60045      Document: 00511977538   Page: 2   Date Filed: 09/06/2012

                                  No. 12-60045

removal. Ojeda-Terrazas v. Ashcroft, 290 F.3d 292, 296 (5th Cir. 2002) (citing
8 C.F.R. §241.8(e)).
      Gonzalez contends his due-process right was violated when he was
provided inadequate notice of a reasonable-fear review hearing before an
immigration judge (IJ). Along that line, aliens have a Fifth Amendment right
to due process in reinstatement proceedings. E.g., Ojeda-Terrazas, 290 F.3d at
302. Due-process challenges for such proceedings are reviewed de novo. E.g., De
Zavala v. Ashcroft, 385 F.3d 879, 883 (5th Cir. 2004). To prevail, Gonzalez “must
make an initial showing of substantial prejudice”. Id. (internal quotation marks
omitted).
      Gonzalez makes no effort to show the results of the proceeding would have
differed had he been provided more time in which to prepare for his appearance
before the IJ; nor does he state what additional evidence could have been
presented in support of his contention that he had a reasonable fear of returning
to Belize. See id.; Ojeda-Terrazas, 290 F.3d at 302. In sum, he has not made the
requisite initial substantial-prejudice showing.
      DENIED.




                                        2